DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 12/01/2021, with respect to the 35 USC 101 rejection, have been fully considered but they are not persuasive. As amended, the claims merely recite a generic computer component such as the processing circuitry, which is configured to execute the computer instructions. Examiner suggests incorporating a physical practical application of the steps i.e. maneuvering the aircraft to land or physically interacting with a display of the airport surveillance system. 
Applicant's arguments filed on Page 15, Paragraphs 1-2 have been fully considered but they are not persuasive. Baiada teaches “wherein the processing circuitry is further arranged to provide a signal to a gate control system at the designated gate in preparation of the designated gate receiving the aircraft in response to the position of the aircraft being within a predetermined distance from the designated gate” in Paragraph 0014 wherein “as the aircraft approaches the destination airport, typical initial arrival sequencing (accomplished on a first come, first serve basis, e.g., the aircraft closest to the arrival fix is first, next closest is second and so on) is accomplished by the enroute ATC center near the arrival airport (within approximately 100 miles of the airport), refined by the ATC arrival/departure facility (within approximately 25 miles of the arrival airport), and then approved for landing by the ATC arrival tower (within approximately 10 miles of the arrival airport). Once on the ground, the aircraft is taxied to a gate (i.e., jetway) or ramp parking spot.” The distances (i.e. within approximately 100 miles of the airport, 25 miles, and 10 miles) are predetermined distances and are used to determine the position of the aircraft with respect to its designated gate. Furthermore, Baiada teaches “provid[ing] a signal to a gate control system at the designated gate” in Paragraph 0030 which describes the several gate arrival time, required ground servicing period, gate departure time, takeoff time, etc. at the specified airport.
Applicant's arguments filed on Pages 15 and 16 have been fully considered but they are not persuasive. Baiada teaches the “processing circuitry is further configured to delay the signal to the gate control system by a certain amount of time based on an estimated travel time of the aircraft from the position of the aircraft to the designated gate” in Paragraph 0066 wherein “This forward looking, long trajectory may include numerous flight segments for an aircraft, with the taxi time and the time the aircraft is parked at the gate included in this trajectory. For example, given an aircraft's current position and other factors, it is predicted to land at ORD at 08:45, be at the gate at 08:52, depart the gate at 09:35, takeoff at 09:47, deviate for weather, hold for 7 minutes and land at DCA at 11:20 and be at the DCA gate at 11:29, depart the DCA gate at 12:15, hold for 30 minutes, takeoff at 12:45 and land at DFW at 1:45. At each point along this long trajectory, numerous factors can influences and change the trajectory. The more accurately the process can predict and account for these factors, the more accurately the prediction of each event along the long trajectory. Further, within the present invention, the long trajectory is used to predict the location of an aircraft at any point x hours into the future.” The underlined portions emphasize Baiada’s teaching of an estimated travel time of the aircraft from the position of the aircraft to the designated gate. 
Moreover, the limitation regarding the signal delay to the gate control system by a certain amount of time is claimed broadly. For more context to this limitation, Applicant specification discloses on Page 3, Line 20 that “The signal to the gate control system may be delayed a certain amount of time. This means that the signal is not necessarily sent at the moment in time when the aircraft touches the runway. At some airports this might be too early since it takes a long time for the aircraft to reach the gate. Hence, it is a major advantage to be able to delay the preparation of the gate. Preferably, the gate should be prepared as late as possible, in other words, just in time.” Similarly, Baida teaches in Paragraph 0112 that "the goal is to assign the gate or parking spot as late in the process as possible, which allows the system to have access to a more stable data set (the likelihood of trajectory changes is low), but not too late in the process, so as the quality and cost of other process, i.e., bag collection and/or passenger waiting process or product quality, is lowered.” Both the applicant and Baiada teach overlapping objectives.
An example of how Baiada teaches the optimization and gate delay is in Paragraph 0189-0190 whereby “in the present invention, the aircraft trajectories are meshed with the gate trajectories in real time 3 to 5 hours prior to arrival. For example, it is known 4 hours to arrival that Flight 123 will land 15 minutes early at 1205 PM, and is scheduled to taxi to gate 12. But gate 12 is occupied by Flight 321 until 1215 PM, which is Flight 321's scheduled departure. In the current art, while the data may be displayed to a gate manager, the complexity of manually changing the gate is difficult so that it is likely that Flight 123 would land and wait 10 minutes for the gate. Using the goal function optimization, there are many possibilities to avoid this 10 minute delay. One such option would be to assign Flight 321 to a different gate and Flight 456 to gate 12, since Flight 456 is scheduled to depart gate 12 at 1155 AM. Or an alternative scenario is to assign Flight 123 to gate 15, where Flight 456 is parked. By running the goal function optimization process in the 3 to 5 hour window, it opens many possibilities to preclude Flight 123 from waiting for a gate once it lands.” This is an example of a delay in signal to the gate control or in other words, delaying the preparation of the originally assigned gate 12 for Flight 123 and assigning gate 15 to Flight 123. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	With respect to Step 1, the claims fall under a statutory category of a process/method for including at least one step.
do not fall under any of the statutory category because the claims of the control system are drawn to or signals per se, provided without any structural recitations.
	With respect to Step 2A—Prong 1, the claims recite a judicial exception by being directed to an abstract idea. The claim recites the limitations of an input configured to communicate with an airport surveillance system, processing circuitry configured to receive, from the input, identification data for 5 aircraft on ground, position data, indicating a position of the aircraft, and, to provide the identification data to a data storage and receive an identifier of a designated gate for the aircraft from the data storage, wherein the processing circuitry is further configured to provide a signal to a gate control system at the designated gate in preparation of the designated gate receiving the aircraft in response to the position of the aircraft being within a predetermined distance from the designated gate, and the processing circuitry is further configured to delay the signal to the gate control system by a certain amount of time based on an estimated travel time of the aircraft from the position of the aircraft to the designated gate. 
The communicating, receiving, providing, and delaying limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover an abstract idea that is merely drawn to software/signals per se. That is, other than reciting “a processing circuitry,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a processing circuitry” language, the claim encompasses a user communicating, in the mind, with an airport surveillance system, and then receiving, sending and delaying signals. The mere nominal recitation of a 
Thus, each of the limitations in the claim recite an abstract idea involving a mental process.
With respect to Step 2A—Prong 2: the claims are not drawn to a practical application. The claim recites the additional element of “a processing circuitry” that performs the communicating, receiving, providing, and delaying of signals steps. These steps are recited at a high level of generality and merely automates the receiving and requesting steps, therefore acting as a generic computer to perform the abstract idea.  The processing circuitry is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  The additional limitation is no more than mere instructions to apply the exception using a computer (the processing circuitry).
With respect to Step 2B, the claims are not drawn to an inventive concept. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim is ineligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baiada (US20050071076A1).
Regarding claim 1, Baiada teaches a control system comprising: an input configured to communicate with an airport surveillance system (see Paragraph 0102 for the positions and future movement plans for all of the aircraft, gates and other assets, etc. is identified with input from databases which include Automatic Dependent Surveillance (ADS)), 
processing circuitry configured to receive, from the input, identification data for an aircraft on ground, position data, indicating a position of the aircraft (see Paragraph 0051 for Automatic Dependent Surveillance (ADS)—A data link surveillance system currently under development. This system, which is installed on the aircraft, captures the aircraft position from the onboard navigation system and then communicates it to the CAA/FAA, other aircraft, etc.), and, to provide the identification data to a data storage and receive an identifier of a designated gate for the aircraft from the data storage (see Paragraph 0030 for a method for managing and assigning the gate/ramp parking for a plurality of aircraft landing at a specified airport (based upon consideration of specified data regarding the plurality of aircraft...comprises the steps of: (a) collecting and storing the specified data and operational/business goals, (b) processing the specified aircraft data so as to predict a trajectory for each of the specified aircraft to include landing time, gate arrival time, required ground servicing period, gate departure time, takeoff time, etc. at the specified airport...), 
wherein the processing circuitry is further arranged to provide a signal to a gate control system at the designated gate in preparation of the designated gate receiving the aircraft in response to the position of the aircraft being within a predetermined distance from the designated gate (see Paragraph 0014 wherein “as the aircraft approaches the destination airport, typical initial arrival sequencing (accomplished on a first come, first serve basis, e.g., the aircraft closest to the arrival fix is first, next closest is second and so on) is accomplished by the enroute ATC center near the arrival airport (within approximately 100 miles of the airport), refined by the ATC arrival/departure facility (within approximately 25 miles of the arrival airport), and then approved for landing by the ATC arrival tower (within approximately 10 miles of the arrival airport). Once on the ground, the aircraft is taxied to a gate (i.e., jetway) or ramp parking spot.” The distances (i.e. within approximately 100 miles of the airport, 25 miles, and 10 miles) are predetermined distances and are used to determine the position of the aircraft with respect to its designated gate. Furthermore, Baiada teaches “provid[ing] a signal to a gate control system at the designated gate” in Paragraph 0030 which describes the several steps involving the processing of specified data (corresponds to providing a signal) for various purposes such as predicting a trajectory for each of the specified aircraft to include landing time, gate arrival time, required ground servicing period, gate departure time, takeoff time, etc. at the specified airport), 
and the processing circuitry is further configured to delay the signal to the gate control system by a certain amount of time based on an estimated travel time of the aircraft from the position of the aircraft to the designated gate (see Paragraph 0066 wherein “This forward looking, long trajectory may include numerous flight segments for an aircraft, with the taxi time and the time the aircraft is parked at the gate included in this trajectory. For example, given an aircraft's current position and other factors, it is predicted to land at ORD at 08:45, be at the gate at 08:52, depart the gate at 09:35, takeoff at 09:47, deviate for weather, hold for 7 minutes and land at DCA at 11:20 and be at the DCA gate at 11:29, depart the DCA gate at 12:15, hold for 30 minutes, takeoff at 12:45 and land at DFW at 1:45. At each point along this long trajectory, numerous factors can influences and change the trajectory. The more accurately the process can predict and account for these factors, the more accurately the prediction of each event along the long trajectory. Further, within the present invention, the long trajectory is used to predict the location of an aircraft at any point x hours into the future.” The underlined portions emphasize Baiada’s teaching of an estimated travel time of the aircraft from the position of the aircraft to the designated gate. 
Moreover, the limitation regarding the signal delay to the gate control system by a certain amount of time is claimed broadly. Applicant states on Page 3, Line 20 of the Specification that “The signal to the gate control system may be delayed a certain amount of time. This means that the signal is not necessarily sent at the moment in time when the aircraft touches the runway. At some airports this might be too early since it takes a long time for the aircraft to reach the gate. Hence, it is a major advantage to be able to delay the preparation of the gate. Preferably, the gate should be prepared as late as possible, in other words, just in time.” Similarly, Baida teaches in Paragraph 0112 that "The goal is to assign the gate or parking spot as late in the process as possible, which allows the system to have access to a more stable data set (the likelihood of trajectory changes is low), but not too late in the process, so as the quality and cost of other process, i.e., bag collection and/or passenger waiting process or product quality, is lowered.” 
An example of how Baiada teaches the optimization and gate delay is in Paragraph 0189-0190 whereby “in the present invention, the aircraft trajectories are meshed with the gate trajectories in real time 3 to 5 hours prior to arrival. For example, it is known 4 hours to arrival that Flight 123 will land 15 minutes early at 1205 PM, and is scheduled to taxi to gate 12. But gate 12 is occupied by Flight 321 until 1215 PM, which is Flight 321's scheduled departure. In the current art, while the data may be displayed to a gate manager, the complexity of manually changing the gate is difficult so that it is likely that Flight 123 would land and wait 10 minutes for the gate. Using the goal function optimization, there are many possibilities to avoid this 10 minute delay. One such option would be to assign Flight 321 to a different gate and Flight 456 to gate 12, since Flight 456 is scheduled to depart gate 12 at 1155 AM. Or an alternative scenario is to assign Flight 123 to gate 15, where Flight 456 is parked. By running the goal function optimization process in the 3 to 5 hour window, it opens many possibilities to preclude Flight 123 from waiting for a gate once it lands.” This is an example of a delay in signal to the gate control or in other words, delaying the preparation of the originally assigned gate 12 for Flight 123 and assigning gate 15 to Flight 123).
Regarding claim 2, Baiada teaches the control system according to claim 1, wherein the estimated travel time is calculated based on an expected taxi time of the aircraft (see Paragraph 0066 for  long trajectory may include numerous flight segments for an aircraft, with the taxi time and the time the aircraft is parked at the gate included in this trajectory).  
Regarding claim 3, Baiada teaches the control system according to claim 2, wherein the estimated travel time is calculated based on at least one of an airport size, an airport design, a weather condition, a performance of the aircraft, how often the aircraft needs to restart, or a queue on the taxiway (see Paragraph 066 for long trajectory may include numerous flight segments for an aircraft, with the taxi time and the time the aircraft is parked at the gate included in this trajectory. For example, given an aircraft's current position and other factors, it is predicted to land at ORD at 08:45, be at the gate at 08:52, depart the gate at 09:35, takeoff at 09:47, deviate for weather (corresponds to determining an estimated travel time based on weather condition), hold for 7 minutes and land at DCA at 11:20 and be at the DCA gate at 11:29, depart the DCA gate at 12:15, hold for 30 minutes, takeoff at 12:45 and land at DFW at 1:45. At each point along this long trajectory, numerous factors can influences and change the trajectory. The more accurately the process can predict and account for these factors, the more accurately the prediction of each event along the long trajectory; see also Paragraph 0117 for Along with duration of the period being predicted by a calculated trajectory, other factors that determine a FOM include: available of wind/weather data, availability of information from the pilot, maintenance, etc.).  
see Paragraph 0030 for processing the specified aircraft data so as to predict a trajectory for each of the specified aircraft to include landing time, gate arrival time, required ground servicing period, gate departure time, takeoff time, etc. at the specified airport), and the processing circuitry is further configured to update the received flight plan with the estimated time of arrival (see Paragraph 0108 for if the current gates assignments, calculated using the updated data, crosses a specified threshold amount from the goal function value of one of the alternative gate scenario sets, updated gate assignments are made or the entire process begins anew and appropriate adjustments are made to the specified aircraft's gate assignments; see also Paragraph 0115 for if an aircraft is only minutes from landing, the accuracy of the estimated landing time, and therefore the FOM is very high. There is simply too little time for any action that could alter the landing time significantly. Conversely, if the aircraft has filed its flight plan (intent), but has yet to depart Los Angeles for Atlanta, there are many actions or events in the current environment that would decrease the accuracy of the predicted arrival time; see also Paragraph 0177 for the present invention would continue to monitor the specified goals and data for changes, calculate the current goal function value based on the updated data and determine the need for reassigning and implementing updated gates).  
Regarding claim 5, Baiada teaches the control system according to claim 1, wherein the airport surveillance system includes at least one of ADS-B, multilateration, primary surveillance radar, or a secondary surveillance radar (see Paragraph 0051 for Automatic Dependent Surveillance (ADS)—A data link surveillance system currently under development. This system, which is installed on the aircraft, captures the aircraft position from the onboard navigation system and then communicates it to the CAA/FAA, other aircraft, etc.).  
see Paragraph 0189 for the aircraft trajectories are meshed with the gate trajectories in real time 3 to 5 hours prior to arrival. For example, it is known 4 hours to arrival that Flight 123 will land 15 minutes early at 1205 PM, and is scheduled to taxi to gate 12. But gate 12 is occupied by Flight 321 until 1215 PM, which is Flight321's scheduled departure. In the current art, while the data may be displayed to a gate manager, the complexity of manually changing the gate is difficult so that it is likely that Flight 123 would land and wait 10 minutes for the gate).  
Regarding claim 7, Baiada teaches the control system according to claim 6, wherein the visual docking guidance system comprises a display and the gate control system is configured to activate the display when the position of the aircraft is within an area enclosing the designated gate (see Paragraph 0068 for PASSUR—A passive surveillance system usually installed at the operations centers at the hub airport by the hub airline. This proprietary device allows the airline's operational people on the ground to display the airborne aircraft in the vicinity (up to approximately 150 miles) of the airport where it is installed; see also Paragraph 0189 for the aircraft trajectories are meshed with the gate trajectories in real time 3 to 5 hours prior to arrival. For example, it is known 4 hours to arrival that Flight 123 will land 15 minutes early at 1205 PM, and is scheduled to taxi to gate 12. But gate 12 is occupied by Flight 321 until 1215 PM, which is Flight321's scheduled departure. In the current art, while the data may be displayed to a gate manager, the complexity of manually changing the gate is difficult so that it is likely that Flight 123 would land and wait 10 minutes for the gate).  
Regarding claim 8, Baiada teaches the corresponding system referenced in claim 1.
Regarding claim 9, Baiada teaches the corresponding system referenced in claim 3.
Regarding claim 10, Baiada teaches the corresponding system referenced in claim 4.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prins (US9262930B2) teaches the effect of tuning the arrival management system with delay absorption in the terminal area and by introducing spacing buffers at the meter fixes was also evaluated and proven to be of value to CDO success, flight delay and fuel consumption.
McDonald (US20120004837A1) teaches a method and system for controlling air traffic. The method and system utilises aircraft performance data, provided either by an FMS of a capable aircraft or generated by a model based on knowledge of the aircraft, to provide an accurate prediction of aircraft intent so that an accurate estimated time of arrival can be generated. The estimated time of arrival is then used to provide a required time of arrival (RTA) for the aircraft. The RTAs for the aircraft are provided for the aircraft to arrive at a destination, such as an Outer Fix Point, in a desired sequence. The desired sequence is arranged to provide intervals between the aircraft such that they may be able to land at the destination airport without requiring holding and vectoring from top of descent.
Byravan (EP3467734A1) teaches a system and method to predict flight delay. Moreover, the embodiments herein further provide the system and method to predict timings of an airline in real time by considering historical operations (arrival and departure) data, historical airport data (captured at the time of arrival and departure) including congestion information, and weather data of the airport. The flight delays involves prediction of arrival and departure times of flight. Herein, the method categorizes input data related to an airline history, airline network, airport data and various airline reference data. Further, the method analyses the cause of delay which may be due to maintenance issues with the aircraft, fuelling, weather, congestion in air traffic, and security issues etc. 
Cappelletti (EP1188137B1) teaches a method for scheduling the flow of air traffic into a destination airport over a particular time period.
Monroe (US 6253064 B1) teaches a traffic management, security and surveillance system for commercial vehicles while in port incorporates a plurality of strategically located sensors for identifying the location of both commercial vehicles and support assets, as well as personnel, for monitoring traffic flow and supporting traffic management of the commercial vehicles, assets and personnel while in the area. The location signals are transmitted to a ground based monitoring and control center and may be archived for later playback. The system also is adapted for utilizing on board location signal generators such as GPS sensors to provide traffic flow information and traffic management of all commercial vehicles, assets and personnel on the system.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        
/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665